Title: From George Washington to United States Senate, 3 March 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate,
                            United States March 3d 1797.
                        
                        I nominate Anthony Walton White of New Jersey to be Surveyor for the agred
                            Port of New Brunswick and Inspector of the Revenue for the same.
                        
                            Go: Washington
                            
                            
                        
                    